OFFICE        OF THE AlTORNEY                  GENERAL    OF TEXAS
                                                AUSTIN




loaorablr   Bert Ford                    Mmialrtrrtor
Tsur    Ll uer controi                   Boua
Aumtia, 9Lxao
                                                                      A




                                                                   ooaairrloarrr~   9r*-
                                                                    uRu*r the Irot8

                                                               lnlon      of   this   drgart-
mrnt upon the                                                      hem    re08~t.u.




                                          Texas   Liquor Control   hrld  ham
                                            rutborlte   this permit to ba
                                         lluld,   Toxaa, In ComRlrelon+rr
                                         to the uniaoor3or*ted     town o?
                                        ooatod 113 Comm~as~onsrr 7roolnot


               I                    I
                   .    .   .   .


               Cubeirislon                 l.e, section  15 of mtlcle          1 of tnc Liquor
Ccatrsl     Act        (Article           1336-15, Yernonta Annotrted          3onal Code)
r m6      l6 r 0ih r :
Honorablm      Dert    Cord,    Adminlmtrator,   Page I?



               *Hodiolnal    Permit 8. Rmtall P h a r ma o ~r t l
        mhall,bs   rntltlrd    to reorlrr   ardlalnal     pormitm
        mnd mm11 or d~mpmnmm liquor        ror srdlolnal      pur-
        pomrm only.       The holder8   of ruoh prrmltm are
        authorlrmd    to purohamm liquor      froa holdrrm
        of rholemalrr~m      permit8 in thlm State.        Any
        pharmaoy Sor vhloh a prrmlt im mou@t mumt be
        a bona fide phmrmaoy regtmtered          vlthtLIe State
        Board of Pharmaoy; mumt rmploy and have on
        duty mt all timmm m reqlmtered         phmrmaoimt and
        murt have baen in op8ratlon am R pharmaoy for
        at learnt two (2) yeara In the ptitloulmr            pol-
        ltloal   mubi5lrlmlon In vhioh a pemit          11 mought.
               I. . . *

             Section        10 of Article  1 of the Texas Liquor Con-
trol    Aot (Artlolr        666-10, Vernon’8 Annotmtrd Penal Code)
re4d8    in   pet     48   r0ii0w8:

               ‘Every applicant        for a Pharmmoirt’m
        Mediolnal,     , . . under thlm Aot shall give
        notlor   of muoh applloatlon          by publloatlon
        for tvo (2) oonmooutire           lmmuem In a new-
        paper of general        oiroulation      pubBlmhrd In
        the olty or town in vhloh applloant~m               place
        of bumlnrmm lm looatod.             ?rorldeU,    however,
        that in muoh inmtanoom whore no newmpmper
        im publlmhrd      in the oity or town, thrn the
        lmme l  hall be publimhed In a nmwmpaper of
        general    oiboulatlon      publlmhed in thr oounty
        whmrs th e    lppllomnt'm bumlnemm 18 loomted,
        mnd if no nawmpaper 1s publimhad in thr county,
        the notior     shall be publimhrd in a quallfled
        nevmpapmr vhioh 18 published              in the olomemt
        nelghborfng     county and circulated           in the
        oounty OP applioahttm          rmmidsnoe.       Such not 1 ce
        shall be printed        in ten (10) polnt black iaoa
        type and ah811 met forth the type of permit
        to be applied       for, the      exact location      of the
        place of bumlncse,         the name of the owner or
        ownerm thereof,        and if o?eratlng       under an
          I


Bononblo      Bert   brd,   Administrator,    Pam   3




     aamurd   MB@, the trade nati to&mthmr vlth
     the was    of all ovnmra, and if a eorporatlon,
     thr Duos   and tltlom of all offlows.    Thm
     ooat of muoh notioe shall be borne by the
     applleant.a
           After oanfully  oonmlderlng Artlolm 1 of the Liquor
Control hot, wa find that   umtiom preoinotm utd lnoorporated
oltlem or towns are thr on t polltloal   lubdlrlmlonm  of a
oounty vhloh mre refemd    to in meld sot.    The sot doe8 not
inoluam a oomm~arlonmrm~ preolnot am a polltloal     mubdlrlmlon
vlth nfmnnoe    to Seotlon 1 of the Texas Llquor Control Act.
              We quote   from   our opinion   Ho. O-1111     88 follovm:

          "The Llquor Control Aot lr remtrlotlvo.
     The ltldrnt purpose of the prorlrlonm ti th
     re?*nnoa     to pbarmaoy prr8ltm Is to 1Imlt those
     eligible    for the penlt     so am to protsot the
     particular     oomaunlty from being flooded vith
     mushroom ohmmaolem dlmpenmIng liquor          undrr
     liquor    p*rmltm.    The quotation   abort from
     Seotlon 10 of the hot lrldrnoom that        the   Leglm-
     18ture had in mind lnoorpor8teQ        olt~em and
     ;re;fnotm    am polltloal   mubdlrimIonm of the
            .
             *In T&&Vof the quoted prorlaloM         aad
      th e  lrldont-purpose     0r the Aot, lt 18 our
      opinion that the Le~lmlatun          by the language,
      'partloular     politloal   lubdlt~mlon~   uant the
      partloular     muMIrlmlon la whloh td bumlnemm
      Is loaded     at the time the lp~lIO8tlOn  is
      mde,    and that  l? that bumlnmmm is looated
      vlthln   an lnaorporatad  olty, then the pharaaoy
      must hare been In operation     within the InOOr-
      porated   olty ror m period of two years.
              *In our opinion,    the phr8me used does not
      refer  to the      oounty amhe  putlculmr  polltloal
      luMlrImIon,        but It does refer to the city or
      the preolnot       in rnlch the buminmmm is looated
      and hmm bmen operated        for   m period   of tvo
      years.'
Honorablr   llert Rwd, Admlnlmtrator,           ?age 4




          Am the above mentioned oplmlon *am lddremmed                        to
you ve do not lnoloae 8 eooy Of the au0 horevlth.
             Under   the    faetm   rtma   la your inquiry,        it    Is
lhovn tht   the modlolnal pharuey penlt    18 to be naored
from jumtlom preolnet   No. 8 la HookloP Cotmtr, texam, to
Jumtlem proelnot lo. 0 of lmld oountV, both of add ~~mtlam
preolnotm being la ooamlmmlonmrm~prrelnot lo. 2.
other vordm, thm ledlolnml pharmaoP pormlt Is to be re-
8orea from one Jumtloe preoinrt     to atother   rmtloe preolnot
rhloh are located In the 88me eommlarlonerm 1 preolnet.        We
brllerr   that  the moving of the medIolnal pharmaoy permit
In the 8mnner nbove stated would bm to move the same from
cxie particular   polltloal luMlrlmlon   to another polItloa1
mubdirimlon 0s the oountx    md would be In rlolmtlon     0s
~ubmmotlon lb of Article    1 of the Llquor Control Aot,     above
quoted.     Thmreform, WCrmmpeot?ullP annmr ths above ateted
quartion In the negative.
             Truetlng      that   thr ?OrOgolng fully    mnmvere        your
inquiry,    we an
                                                Yours very   truly
                                           ATTORNEY
                                                  OENi3tALOz‘TEXAS

                                            w   (Signed) Mel1    Wlillum
                                                       An3811 Wllllum
                                                             Ammlmtant

APPROVH) )uR. 15 1941
(Signed) Oonld 6. Yann
ATfORNEfOENJtAOF TEXAS
AP?RDPED  OPINIOl CO~?JIRTE
5X ‘5.9.3. C;iAIR)rJIY